Citation Nr: 1828141	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-35 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to additional accrued benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.  The Veteran died in November 2011, and the appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an
April 2014 determination by the Department of Veterans Affairs (VA) Regional
Offices (RO) located in Columbia, South Carolina, that awarded accrued benefits in the total amount of $200.  The appellant disagreed with the amount of accrued benefits.

In July 2015, the appellant testified at a Board hearing via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1. At the time of death, the Veteran was owed the month-of-check VA pension benefit in the amount of $943, and the appellant incurred more than $943 in last sickness expenses on behalf of the Veteran.

2. At the time of the Veteran's death, there were no other pending claims or VA benefits, accrued and unpaid, under an existing rating or decision.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for an award of accrued benefits in the amount of $943, and no higher, have been met.  
38 U.S.C. §§ 1503, 1521, 1542, 5121, 5310, 5312 (2012); 38 C.F.R. §§ 3.50, 3.55, 3.271, 3.500, 3.1000, 3.1003 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting the maximum accrued benefit allowable under the law.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 Caselaw Referenced  (1993).

Accrued Benefits Law and Analysis

The appellant contends that she is entitled to additional accrued benefits because she quit her job in order to provide full time care for the Veteran (her father) and his spouse (her mother) from August 2011 until the Veteran died on November [REDACTED], 2011.  The appellant advanced that her father had been paying her $400 per month for her services, that, prior to the Veteran's death, she discussed with him increasing that amount to $600, and that she felt that she should have been paid $800 per month for her service.  The appellant also reported that she paid another caretaker $200 for services provided to the Veteran during the last month of his life because the November 2011 VA pension benefits check (month-of-death check) was returned to VA.  See, e.g., July 2015 Board hearing transcript. 

Under 38 U.S.C. § 5121(a), upon the death of a veteran's surviving spouse, periodic monetary benefits to which the individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (referred to as "accrued benefits"), and due and unpaid, shall be paid to the veteran's "children."  38 U.S.C. § 5121(a)(3); 38 C.F.R. § 3.1000(a)(2).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. 
§ 5121(a)(6); 38 C.F.R. § 3.1000(a)(5). 

While the record reflects that the appellant is the Veteran's daughter, the evidence does not suggest that the appellant has qualified at any time during this appeal as a "child" of the Veteran, as that term is defined for purposes of accrued benefits under 38 C.F.R. § 3.1000(d)(2).  The appellant is an adult who is not incapacitated; therefore, the appellant may recover only so much of the accrued benefits, if any, as may be necessary to reimburse her for expenses she personally incurred in connection with her father's last sickness and burial.  See 38 U.S.C. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

In this case, at the time of death, the Veteran was in receipt of VA pension benefits.  See February 2005 rating decision.  In September 2011, the Veteran, through the appellant, submitted a statement indicating that his monthly caregiver expenses increased from $400 per month to $1,000 per month, and requested an increase in VA pension benefits.  In April 2014, the RO granted an additional pension benefit amount of $100 per month for the months of September 2011 and October 2011, for accrued benefits purposes, based on the Veteran's September 2011 claim for increased pension amount that was pending before VA at the time of death.

VA nonservice-connected pension benefits are payable to veterans of a period or periods of war because of nonservice-connected disability or age.  A veteran cannot have an annual income in excess of the applicable maximum annual pension rate (MAPR).

In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C. § 1503; 38 C.F.R. § 3.271.  The MAPRs are specified in 38 U.S.C. §§ 1521 and 1542, as increased from time to time under 38 U.S.C. § 5312.  In September 2011, for nonservice-connected pension purposes, the MAPR for a veteran with one dependent was $15,493 (monthly amount of $1,291.08).  See Pension Rate Tables - Effective December 1, 2009, available at   https://www.benefits.va.gov/PENSION/rates_veteran_pen09.asp (accessed on May 1, 2018).  For aid and attendance purposes, the MAPR for a veteran with one dependent for 2011 was $23,396 (a monthly benefit of $1,949.67).  

For 2011, the evidence shows that the Veteran was in receipt of Social Security Administration (SSA) benefits in the monthly amount of  $1,011.50 ($12,138 per year), as well as retirement income in the monthly amount of $50.75 ($609 per year).  The Veteran's spouse received SSA benefits in the monthly amount of $872.50 ($10,470 per year), as well retirement income of $50 per month ($600 per year).  Based on the foregoing, the Veteran's total household annual income for 2011 was $23,817 ($12,138 + $609 + $10,479 + $600).  

Unreimbursed medical expenses reduce countable income for VA pension purposes.  Unreimbursed medical expenses that are over 5 percent of the maximum annual pension rate are used to reduce countable income.  As noted above, the MAPR effective September 1, 2011 for a veteran with one dependent (the Veteran's spouse) is $15,493.00, and 5 percent of that amount is $774.00.  Therefore, in calculating the Veteran's countable income, only unreimbursed medical expenses in excess of $774 can be considered. 

In this case, the Veteran's unreimbursed medical expenses included $2,316 for Medicare premiums for the Veteran and spouse, $1,559.70 for private medical insurance premiums, $1,161.60 for Medicare Part D premiums, $2,280 for supplemental private medical insurance premiums, and $5,200 for caregiver expenses ($400 for the first 8 months in 2011 plus $1000 for September 2011 plus $1000 for October 2011).  The total medical expenses of $12,517 minus the 5 percent deductible of $774 equals $11,743.  The total annual income of $23,817 minus medical expenses of $11,743 equals $12,074, which is the Veteran's countable income for VA pension purposes.

In determining the Veteran's pension rate, the MAPR for a Veteran with one spouse of $23,396 is reduced by the Veteran's countable income of $12,074 resulting in an annual pension benefit of $11,322 ($943 per month).  The record reflects that this is the correct amount VA paid to the Veteran and the appellant for the months of September 2011 and October 2011.  However, the record reflects that the Veteran's pension benefit check for November 2011 (month of death) was not negotiated because the check was returned to VA.  

As noted above, the appellant has reported that her father (the Veteran) had been paying her $400 per month for her caregiver services, and that, prior to the Veteran's death, she discussed with him increasing that amount to $600.  Accordingly, the Board finds that the appellant incurred last sickness expenses on behalf of the Veteran in the total amount of $1,000 for her caregiver services for the months of September 2011 ($600 - $400 = $200), October 2011 ($600 - $400 = $200), and November 2011 ($600). 

After a review of all the evidence, the Board finds that an additional accrued benefits amount of $943 (the amount of the month-of-death check) is warranted.  VA regulations provide that a veteran's pension benefits terminate on the last day of the month before the veteran's death.  38 C.F.R. § 3.500(g)(1).  The Board notes, however, that 38 C.F.R. § 3.500(g)(1) is ambiguous because, while it contemplates a situation where a veteran dies during a certain month, it does not appear to contemplate a situation where, as here, the Veteran lived the entire month.  The regulation does not specify the effective date of termination of VA pension benefits when, as in this case, the Veteran dies on the last day of the month.  Applying a pro-veteran interpretation of the ambiguous language in 38 C.F.R. § 3.500(g)(1), analogous to the principle of resolving interpretive doubt in a law or regulation in a veteran's favor, the Board finds that the Veteran was entitled to negotiate the month-of-death check.  See Osman v. Peake, 22 Vet. App. 252, 256 (2008), citing Brown v. Gardner, 513 U.S. 115, 118 (1994); see also Smith (William) v. Brown, 
35 F.3d 1516, 1523 (Fed. Cir. 1994) (the canons of statutory construction apply to regulations as well as statutes).  

Additionally, 38 U.S.C. § 5112(a) (2012), provides that the "effective date ... for [VA pension benefits] shall be fixed in accordance with facts found" (emphasis added).  Therefore, even if the literal interpretation of the regulatory language of 38 C.F.R. § 3.500(g) provides that the Veteran's pension benefit terminated the "month before death," such interpretation cannot be read in a way that is inconsistent with the statutory language of 38 U.S.C.A. 5112(a) ("in accordance with the facts found").  The statutory language could include an interpretation that, if a veteran lives the entire month, then the Veteran should be entitled to the VA pension benefit for the month of death because the Veteran was living on the last day of the month, so lived the entire month, even though he died on the last day of the month.  The "facts found" in this case include that the Veteran lived the entire month of November 2011, so should be entitled to a VA pension benefit for that month.  

Based on the foregoing, and resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran was owed the amount of the month-of-death (November 2011) check in the amount $943, which has become an accrued benefit from which the appellant can be paid for amounts owed to her for caregiver service she provided to the Veteran during the last months prior to his death.  Given that the appellant incurred more than $943 of last sickness expenses for the Veteran, the Board finds that accrued benefits are warranted in the total amount of $943, and no higher, for VA pension benefits due and unpaid to the Veteran at the time of Veteran's death.  38 U.S.C. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

Finally, at the time of the Veteran's death, there were no other pending claims for VA benefits, accrued and unpaid, under an existing rating or decision; therefore, as a matter of law, there are no additional accrued benefits in excess of $943 from which the appellant can be reimbursed for any other expenses she incurred in connection with the Veteran's last illness or burial.  Based on the foregoing, additional accrued benefits in excess of $943 are not warranted, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Accrued benefits in the amount of $943, and no higher, is granted. 





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


